


Exhibit 10(d)

 

Constellation Energy Group, Inc.

Deferred Compensation Plan

For Non-Employee Directors

 

1.                                       Objective.  The objective of this Plan
is to offer a portion of the Compensation of non-employee Directors of
Constellation Energy Group in the form of Stock Units, thereby promoting a
greater identity of interest between Constellation Energy Group’s non-employee
Directors and its stockholders, and to enable such Directors to defer receipt of
their Compensation that is payable in cash.

 

2.                                       Definitions.  As used herein, the
following terms will have the meaning specified below:

 

“Annual Retainer” means the amount payable by Constellation Energy Group to a
Director as annual compensation for performance of services as a Director, and
includes Committee Chair retainers.  All other amounts (including without
limitation Board/committee meeting fees, and expense reimbursements) shall be
excluded in calculating the amount of the Annual Retainer.

 

“Board” means the Board of Directors of Constellation Energy Group.

 

“Cash Account” means an account by that name established pursuant to Section 7. 
The maintenance of Cash Accounts is for bookkeeping purposes only.

 

 “Change in Control” means (i) the purchase or acquisition by any person, entity
or group of persons (within the meaning of section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), or any comparable
successor provisions), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20 percent or more of either the
outstanding shares of common stock of Constellation Energy Group or the combined
voting power of Constellation Energy Group’s then outstanding shares of voting
securities entitled to a vote generally, or (ii) the consummation of, following
the approval by the stockholders of Constellation Energy Group of a
reorganization, merger or consolidation of Constellation Energy Group, in each
case, with respect to which persons who were stockholders of Constellation
Energy Group immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated entity’s then

 

--------------------------------------------------------------------------------


 

outstanding securities, or (iii) a liquidation or dissolution of Constellation
Energy Group or the sale of substantially all of its assets, or (iv) a change of
more than one-half of the members of the Board within a 90-day period for
reasons other than the death, disability, or retirement of such members.

 

“Committee” means the Committee on Management of the Board.

 

“Common Stock” means the common stock, without par value, of Constellation
Energy Group.

 

“Compensation” means any Annual Retainer and meeting fees payable by
Constellation Energy Group to a participant in his/her capacity as a Director. 
Compensation excludes expense reimbursements paid by Constellation Energy Group
to a participant in his/her capacity as a Director.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Deferred Cash Compensation” means any cash Compensation that is voluntarily
deferred by a participant pursuant to Section 6.

 

“Director” means a member of the Board who is not an employee of Constellation
Energy Group or any of its subsidiaries/ affiliates.

 

“Disability” or “Disabled” means that the Plan Administrator has determined that
the participant is unable to fulfill his/her responsibilities of Board
membership because of illness or injury.  For purposes of this Plan, a
participant’s eligibility to participate shall be deemed to have terminated on
the date he/she is determined by the Plan Administrator to be Disabled.

 

“Earnings” means, with respect to the Cash Account, hypothetical interest
credited to the Cash Account.

 

“Earnings” means, with respect to the Stock Account, hypothetical dividends
credited to the Stock Account.

 

“Fair Market Value” means, as of any specified date, the average closing price
of a share of Common Stock, reported in “New York Stock Exchange Composite
Transactions” as published in the Eastern Edition of The Wall Street Journal
averaged for the most recent 20 days during which Common Stock was traded on 
the New York Stock Exchange (including such valuation date if a trading date).

 

2

--------------------------------------------------------------------------------


 

“Plan Accounts” means a participant’s Cash Account and/or Stock Account.  The
maintenance of Plan Accounts is for bookkeeping purposes only.

 

“Plan Administrator” means, as set forth in Section 3, the Board.

 

“Stock Account” means an account by that name established pursuant to
Section 8.  The maintenance of Stock Accounts is for bookkeeping purposes only.

 

“Stock Unit(s)” means the share equivalents credited to a Participant’s Stock
Account pursuant to Section 8.  The use of Stock Units is for bookkeeping
purposes only; the Stock Units are not actual shares of Common Stock. 
Constellation Energy Group will not reserve or otherwise set aside any Common
Stock for or to any Stock Account.

 

3.                                       Plan Administration.

 

(i)            Plan Administrator — The Plan is administered by the Board, who
has sole authority to interpret the Plan, and, in general, to make all other
determinations advisable for the administration of the Plan to achieve its
stated objective.  Decisions by the Plan Administrator shall be final and
binding upon all persons for all purposes.  The Plan Administrator shall have
the power to delegate all or any part of its non-discretionary duties to one or
more designees, and to withdraw such authority, by written designation.

 

(ii)           Amendment — This Plan may be amended from time to time or
suspended or terminated at any time, at the written direction of the Plan
Administrator.  However, amendments required to keep the Plan in compliance with
applicable laws and regulations may be made by the Vice President — Human
Resources of Constellation Energy Group (or other vice president succeeding to
that function) on advice of counsel.  Nothing herein creates a vested right.

 

(iii)          Indemnification — The Plan Administrator (and its designees),
Chairman of the Board, Chief Executive Officer, President, and Vice
President-Human Resources of Constellation Energy Group and all other employees
of Constellation Energy Group or its subsidiaries/affiliates whose assigned
duties include matters under the Plan, shall be indemnified by Constellation
Energy Group or its subsidiaries /affiliates or from proceeds under insurance
policies purchased by Constellation Energy Group or its

 

3

--------------------------------------------------------------------------------


 

subsidiaries/affiliates, against any and all liabilities arising by reason of
any act or failure to act made in good faith pursuant to the provisions of the
Plan, including expenses reasonably incurred in the defense of any related
claim.

 

4.                                       Eligibility and Participation.

 

(i)                                     Mandatory participation — A Director, at
the discretion of the Board, may be required at such times designated by the
Board to participate in this Plan with respect to the receipt of all or part of
his/her Compensation in the form of Stock Units under Section 5 of the Plan.

 

(ii)                                  Voluntary participation – A Director is
eligible to participate in the Plan by electing to defer all or certain portions
of the participant’s Compensation, that is payable in cash, under Section 6 of
the Plan, while so classified.

 

(iii)                               Termination of participation — Eligibility
to participate shall terminate on the date the participant ceases to be a
Director.  Notwithstanding termination of eligibility, such person with Plan
Accounts will remain a participant of the Plan, solely for purposes of the
administration of existing Plan Accounts, and no additional Stock Units will be
granted and no further deferrals of cash Compensation under the Plan will be
permitted.

 

5.                                       Mandatory Stock Units.  To the extent
designated from time to time by the Board as set forth in Section 4(i), the
Stock Account of a participant will be credited on January 1 of each applicable
calendar year with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased, with the
applicable percentage (as designated by the Board) of the participant’s Annual
Retainer for such calendar year, at Fair Market Value on such January 1.

 

If a participant initially becomes eligible to participate in the Plan during
such applicable calendar year, the Stock Account of the participant for such
calendar year will be credited, on the date that is the first day of the
calendar month after the participant initially becomes eligible to participate
in the Plan, with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased at Fair Market
Value on such date, with an amount equal to (i) the applicable percentage (as
designated by the Board) of the participant’s Annual Retainer multiplied by (ii)
a

 

4

--------------------------------------------------------------------------------


 

fraction the numerator of which is the number of full calendar months in the
calendar year on and after such date, and the denominator of which is 12.

 

The Stock Account will be maintained pursuant to Section 8.

 

6.                                       Cash Compensation Deferral Election.  A
participant may elect to defer none, all, fifty percent (50%), or seventy-five
percent (75%) of his/her other Compensation that is payable in cash (i.e., one
hundred percent (100%) of all other Compensation that is not subject to any
mandatory Stock Units). A participant’s cash Compensation deferral election with
respect to the Annual Retainer shall specify whether the deferred Annual
Retainer is to be credited to the Cash Account or to the Stock Account.  All
other Cash Compensation that a participant elects to defer will be credited to
the Cash Account.

 

Such election shall be made by written notification to the Vice President-Human
Resources of Constellation Energy Group (or other vice president succeeding to
that function).  Such election shall be made prior to the calendar year during
which the applicable cash Compensation is payable, and shall be effective as of
the first day of such calendar year.  If a participant initially becomes
eligible to participate in the Plan during a calendar year, the election for
such calendar year must be made within thirty (30) calendar days after the date
the participant initially becomes eligible to participate in the Plan, and shall
be effective with respect to Compensation earned after the date the election is
received by the Vice President-Human Resources of Constellation Energy Group (or
other vice president succeeding to that function).  Elections under this Section
shall remain in effect for all succeeding calendar years until revoked. 
Elections may be revoked by written notification to the Vice President-Human
Resources of Constellation Energy Group (or other vice president succeeding to
that function), and shall be effective as of the first day of the calendar year
following the calendar year during which the revocation is received by such Vice
President.

 

Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to permit a
participant to defer other percentages of his/her Annual Retainer and/or other
Compensation that is payable in cash.

 

5

--------------------------------------------------------------------------------


 

7.                                       Cash Accounts.  The Board may specify
that cash Compensation that consists of the Annual Retainer that a participant
has elected to defer into the Cash Account is credited to the participant’s Cash
Account on January 1 (or if later, the date the participant’s initial election
to participate in the Plan becomes effective). All other cash Compensation that
a participant has elected to defer is credited to the participant’s Cash Account
on each date such cash Compensation would otherwise have been paid to the
Director.  A participant’s Cash Account shall be credited with earnings at the
rate earned by the Interest Income Fund under the Constellation Energy Group,
Inc. Employee Savings Plan, and computed in the same manner as under such plan. 
Earnings are credited to the Cash Account commencing on the date the applicable
Deferred Cash Compensation is credited to the Cash Account.

 

8.                                       Stock Accounts.  The Board may specify
that cash Compensation that consists of the Annual Retainer that a participant
has elected to defer into the Stock Account is credited to the participant’s
Stock Account on January 1 (or if later, the date the participant’s initial
election to participate in the Plan becomes effective).  All other cash
Compensation that a participant has elected to defer into the Stock Account is
credited to the participant’s Stock Account  on each date such cash Compensation
would otherwise have been paid to the Director.  A participant’s Stock Account
shall be credited with Stock Units equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased with such
Deferred Cash Compensation, at Fair Market Value on such date.  Grants of
mandatory Stock Units are credited to the Stock Account as set forth in Section
5.

 

As of any dividend distribution date for the Common Stock, the participant’s
Stock Account shall be credited with additional Stock Units equal to the number
of shares of Common Stock (including fractions of a share) that could have been
purchased, at the closing price of a share of Common Stock on such date as
reported in “New York Stock Exchange Composite Transactions” as published in the
Eastern Edition of The Wall Street Journal, with the amount which would have
been paid as dividends on that number of shares (including fractions of a share)
of Common Stock which is equal to the number of Stock Units then credited to the
participant’s Stock Account.

 

In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split, recapitalization, combination or exchange of
shares or

 

6

--------------------------------------------------------------------------------


 

other similar changes in the Common Stock, then appropriate adjustments shall be
made in the number of Stock Units in each participant’s Stock Account.  Such
adjustments shall be made effective on the date of the change related to the
Common Stock.

 

9.                                       Distributions of Plan Accounts. 
Distributions of Plan Accounts shall be made in cash only, from the general
assets of Constellation Energy Group.

 

A participant may elect (by notification in the form and manner established by
the Vice President-Human Resources of Constellation Energy Group (or other Vice
President succeeding to that function) from time to time) to begin distributions
(i) in the calendar year following the calendar year that eligibility to
participate terminates, (ii) in the calendar year following the calendar year in
which a participant attains age 70, if later, or (iii) any calendar year between
(i) and (ii).  Such election must be made prior to the end of the calendar year
in which eligibility to participate terminates.  Alternatively, a participant
who reaches age 70 while still eligible to participate may elect to begin
distributions, in the calendar year following the calendar year that the
participant reaches age 70, of amounts in his/her Plan Accounts as of the end of
the calendar year the participant reaches age 70.  Such election must be made
prior to the end of the calendar year in which the participant reaches age 70,
and a distribution election to receive any subsequently deferred amounts
beginning in the calendar year following the calendar year that eligibility to
participate terminates, must be made prior to the end of the calendar year in
which eligibility to participate terminates.

 

A participant may elect (by notification in the form and manner established by
the Vice President-Human Resources of Constellation Energy Group (or other vice
President succeeding to that function) from time to time) to receive
distributions in a single payment or in annual installments during a period not
to exceed fifteen years.  The single payment or the first installment payment,
whichever is applicable, shall be made within the first sixty (60) calendar days
of the calendar year elected for distribution.  Subsequent installments, if any,
shall be made within the first sixty (60) calendar days of each succeeding
calendar year until the participant’s Cash Account has been paid out.

 

7

--------------------------------------------------------------------------------


 

In the event applicable elections are not timely made, a participant shall
receive a distribution in a single payment within the first sixty (60) calendar
days of the calendar year following the calendar year that eligibility to
participate terminates.

 

The value of the Stock Account, which is equal to the number of Stock Units in
the Stock Account multiplied by the Fair Market Value on the date on which the
participant’s eligibility to participate terminates (or, the date that is the
last day of the calendar year during which the participant reaches age 70, for a
participant who elects to begin distributions while still eligible to
participate), is transferred to the Cash Account on such date.  Earnings are
credited to the Cash Account through the date of distribution, and amounts held
for installment payments shall continue to be credited with Earnings.  The value
of the Cash Account that is payable in cash on the date of the single payment
distribution is equal to the balance in the Cash Account on the date that is no
earlier than five (5) calendar days prior to the day of such distribution
(“Distribution Valuation Date”).  The amount of any cash distribution to be made
in installments from the Cash Account will be determined by multiplying (i)  the
balance in such Cash Account on the Distribution Valuation Date by (ii)  a
fraction, the numerator of which is one and the denominator of which is the
number of installments in which distributions remain to be made (including the
current distribution).

 

If a participant dies or becomes Disabled, the entire unpaid balance of his/her
Plan Accounts shall be paid to the beneficiary(ies) designated by the
participant by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time or, if no designation was made,
in the event of death, to the estate of the participant, and in the event of
Disability, to the participant.  Payment shall be made within sixty (60)
calendar days after notice of death or Disability is received by such Vice
President, unless prior to the participant’s death or Disability, the
participant elected (in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time) a delayed and/or installment
distribution option for such beneficiary(ies); provided, however that (i) such a
distribution option election shall be effective only if the value of the
participant’s Plan Accounts is more than

 

8

--------------------------------------------------------------------------------


 

$50,000 on the date of the participant’s death or Disability; and (ii) the final
distribution must be made to such beneficiary(ies) no later than 15 years after
the participant’s death or Disability.  After the end of the calendar year that
a participant’s eligibility to participate terminates, a distribution option
election for a particular beneficiary is irrevocable; provided, however, that
the participant may make a distribution option election for a new beneficiary
who is initially designated after the participant’s eligibility to participate
terminates, and such election is irrevocable with respect to the new
beneficiary.

 

The value of the Stock Account, which is equal to the number of Stock Units in
the Stock Account multiplied by the Fair Market Value on the date of the
participant’s death or Disability, is transferred to the Cash Account on such
date.  Earnings are credited to the Cash Account through the date of
distribution, and amounts held for installment payments shall continue to be
credited with Earnings.  The value of the Cash Account that is payable in cash
on the date of the single payment distribution is equal to the balance in the
Cash Account on the date that is no earlier than five (5) calendar days prior to
the day of such distribution (“Beneficiary Distribution Valuation Date”).  The
amount of any cash distribution to be made in installments from the Cash Account
will be determined by multiplying (i) the balance in such Cash Account on the
Beneficiary Distribution Valuation Date by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution).

 

Upon the death of a participant’s beneficiary for whom a delayed and/or
installment distribution option was elected, the entire unpaid balance of the
participant’s Cash Account shall be paid to the beneficiary(ies) designated by
the participant’s beneficiary by notification in the form and manner established
by the Vice President-Human Resources of Constellation Energy Group (or other
vice president succeeding to that function) from time to time or, if no
designation was made, to the estate of the participant’s beneficiary.  Payment
shall be made within sixty (60) calendar days after notice of death is received
by such Vice President.  The value of the Cash Account that is payable in cash
is equal to the balance in the Cash Account on the date that is no earlier than
five (5) calendar days prior to the day of such distribution.

 

9

--------------------------------------------------------------------------------


 

Notwithstanding anything herein contained to the contrary, the Plan
Administrator shall have the right in its sole discretion to (i) vary the manner
and timing of distributions of a participant or beneficiary entitled to a
distribution under this Section 9, and may make such distributions in a single
payment or over a shorter or longer period of time than that elected by a
participant; and (ii) vary the period during which the closing price of Common
Stock is referenced to determine the value of the Stock Account that is
transferred to the Cash Account on the date on which the participant’s
eligibility to participate terminates.  Any affected participants will not
participate in exercising such discretion.

 

10.                                 Beneficiaries. A participant shall have the
right to designate, change or rescind a beneficiary(ies) who is to receive a
distribution(s) pursuant to Section 9 in the event of the death or Disability of
the participant.  A participant’s beneficiary(ies) for whom a delayed and/or
installment distribution option was elected shall have the right to designate a
beneficiary(ies) who is to receive a distribution pursuant to Section 9 in the
event of the death of the participant’s beneficiary(ies).

 

Any designation, change or recision of the designation of beneficiary shall be
made by notification in the form and manner established by the Vice
President-Human Resources of Constellation Energy Group (or other vice president
succeeding to that function) from time to time.  The last designation of
beneficiary received by such Vice President shall be controlling over any
testamentary or purported disposition by the participant (or, if applicable, the
participant’s beneficiary(ies)), provided that no designation, recision or
change thereof shall be effective unless received by such Vice President prior
to the death or Disability (whichever is applicable) of the participant (or, if
applicable, the death of the participant’s beneficiary(ies)).

 

If the designated beneficiary is the estate, or the executor or administrator of
the estate, of the participant (or, if applicable, the participant’s
beneficiary(ies)), a distribution pursuant to Section 9 may be made to the
person(s) or entity (including a trust) entitled thereto under the will of the
participant (or, if applicable, the participant’s beneficiary(ies)), or, in the
case of intestacy, under the laws relating to intestacy.

 

10

--------------------------------------------------------------------------------


 

11.                                 Valuation of Plan Accounts.  The Plan
Administrator shall cause the value of a participant’s Plan Accounts to be
determined and reported to Constellation Energy Group and the participant at
least once per year as of the last business day of the calendar year.  The value
of the Stock Account will equal the number of Stock Units in the Stock Account
multiplied by the closing price of a share of Common Stock on the last business
day of the calendar year as reported in “New York Stock Exchange Composite
Transactions” as published in the Eastern Edition of The Wall Street Journal. 
The value of the Cash Account will equal the balance in the Cash Account on the
last business day of the calendar year.

 

12.                                 Withdrawals.  No withdrawals of Plan
Accounts may be made, except a participant may at any time request a hardship
withdrawal from his/her Plan Accounts if he/she has incurred an unforeseeable
financial emergency.  An unforeseeable financial emergency is defined as severe
financial hardship to the participant resulting from a sudden and unexpected
illness or accident of the participant (or of his/her dependents), loss of the
participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant.  The need to send a child to college or the desire to purchase
a home are not considered to be unforeseeable emergencies.  The circumstance
that will constitute an unforeseeable emergency will depend upon the facts of
each case.

 

A hardship withdrawal will be permitted by the Plan Administrator only as
necessary to satisfy an immediate and heavy financial need.  A hardship
withdrawal may be permitted only to the extent reasonably necessary to satisfy
the financial need.  Payment may not be made to the extent that such hardship is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan.

 

The request for hardship withdrawal shall be made by notification in the form
and manner established by the Plan Administrator from time to time.  Such
hardship withdrawal will be permitted only with approval of the Plan
Administrator.  The participant will receive a lump sum payment after the Plan
Administrator has had reasonable time to consider and then approve the request.

 

11

--------------------------------------------------------------------------------


 

The value of the Stock Account for purposes of processing a hardship cash
withdrawal is equal to the number of Stock Units in the Stock Account multiplied
by the Fair Market Value on the date on which the hardship withdrawal is
processed.  The value of the Cash Account for purposes of processing a hardship
cash withdrawal is equal to the balance in the Cash Account on the date on which
the hardship withdrawal is processed.

 

13.                                 Change in Control.  The terms of this
Section 13 shall immediately become operative, without further action or consent
by any person or entity, upon a Change in Control, and once operative shall
supersede and control over any other provisions of this Plan.  Upon the
occurrence of a Change in Control followed within one year of the date of such
Change in Control by the participant’s cessation of Board membership for any
reason, such participant shall be paid the value of his/her Plan Accounts in a
single, lump sum cash payment.  The value of the Stock Account, which is equal
to the number of Stock Units in the Stock Account multiplied by the Fair Market
Value on the date of the participant’s cessation of Board membership, is
transferred to the Cash Account on such date.  Earnings are credited to the Cash
Account through the date of distribution.  The value of the Cash Account that is
payable in cash on the date of the single lump sum cash payment is equal to the
balance in the Cash Account on the date that is no earlier than five (5)
calendar days prior to the day of such distribution.  Such payment shall be made
as soon as practicable, but in no event later than thirty (30) calendar days
after the date of the participant’s cessation of Board membership.  On or after
a Change in Control, no action, including, but not by way of limitation, the
amendment, suspension or termination of the Plan, shall be taken which would
affect the rights of any participant or the operation of this Plan with respect
to the balance in the participant’s Plan Accounts.

 

14.                                 Withholding.  Constellation Energy Group may
withhold to the extent required by law all applicable income and other taxes
from amounts deferred or distributed under the Plan.

 

15.                                 Copies of Plan Available.  Copies of the
Plan and any and all amendments thereto shall be made available to all
participants during normal business hours at the office of the Plan
Administrator.

 

12

--------------------------------------------------------------------------------


 

16.                                 Miscellaneous.

 

(i)                                     Inalienability of benefits — Except as
may otherwise be required by law or court order, the interest of each
participant or beneficiary under the Plan cannot be sold, pledged, assigned,
alienated or transferred in any manner or be subject to attachment or other
legal process of whatever nature; provided, however, that any applicable taxes
may be withheld from any cash benefit payment made under this Plan.

 

(ii)                                  Controlling law — The Plan and its
administration shall be governed by the laws of the State of Maryland, except to
the extent preempted by federal law.

 

(iii)                               Gender and number — A masculine pronoun when
used herein refers to both men and women and words used in the singular are
intended to include the plural, and vice versa, whenever appropriate.

 

(iv)                              Titles and headings — Titles and headings to
articles and sections in the Plan are placed herein solely for convenience of
reference and in any case of conflict, the text of the Plan rather than such
titles and headings shall control.

 

(v)                                 References to law — All references to
specific provisions of any federal or state law, rule or regulation shall be
deemed to also include references to any successor provisions or amendments.

 

(vi)                              Funding and expenses — Benefits under the Plan
are not vested or funded, and shall be paid out of the general assets of
Constellation Energy Group.  To the extent that any person acquires a right to
receive payments from Constellation Energy Group under this Plan, such rights
shall be no greater than the right of any unsecured general creditor of
Constellation Energy Group.  The expenses of administering the Plan will be
borne by Constellation Energy Group.

 

(vii)                           Not a contract — Participation in this Plan
shall not constitute a contract of employment or Board membership between
Constellation Energy Group and any person and shall not be deemed to be
consideration for, or a condition of, continued employment or Board membership
of any person.

 

(viii)                        Successors — In the event Constellation Energy
Group becomes a party to a merger, consolidation, sale of

 

13

--------------------------------------------------------------------------------


 

substantially all of its assets or any other corporate reorganization in which
Constellation Energy Group will not be the surviving corporation or in which the
holders of the common stock of Constellation Energy Group will receive
securities of another corporation (in any such case, the “New Company”), then
the New Company shall assume the rights and obligations of Constellation Energy
Group under this Plan.

 

14

--------------------------------------------------------------------------------
